DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15, 31, and 36 are objected to because of the following informalities:  
Claims 15 and 36, a comma is needed after “the first main wing”. 
Claim 31, “a center tool bar” is a double positive recitation. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36, “the center tool bar” lacks antecedent basis.  Appropriate correction required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 27, 30, and 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Mill et al. (US 9,839,175) in view of Carrick (US 5,154,240).
Regarding claim 1, Van Mill teaches an agricultural apparatus, comprising: a frame structure (fig. 5) having a longitudinal axis and laterally opposed sides; a first wheel (305 left) on one side of the frame structure, and a second wheel (305 right) on an opposite side of the frame structure for allowing movement of the apparatus during transport and operation; a center tool bar (207) coupled to the frame structure; first and second main wings (201, 203 left and right) respectively coupled for pivoting movement relative to opposite end portions of the center tool bar (fig. 5 and fig. 7) , the first and second main wings each including inner (203) and outside (201) wing sections, the first main wing on one side of the frame structure and the second main wing on an opposite side of the frame structure, and the first and second main wings being pivotable about respective axes of rotation between extended positions (fig. 5) in which the first and second main wings extend laterally outward from respective opposite sides of the frame structure, and retracted, storage positions (fig. 10) in which the first and second main wings extend generally along a length of the frame structure for shipping or transport; and first and second sets of tools (501) respectively coupled to the first and second main wings.  Van Hill fails to teach wherein the first and second main wings include respective raised sections each configured to extend 
However, Carrick teaches a raised section on a folding frame (arm 40) for clearance (c. 4, l. 35) over a wheel (fig. 2 and fig. 3) that is generally concave similar to the present invention fig. 6A, which appears to use braces to form the shape from a straight arm 50.   Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include concave raised sections on the folding wings of Van Mill because Carrick teaches the importance of wheel clearance by bending the frame and therefore making the storage position more compact and a generally concave section is one way to provide such clearance on a frame. 

2. The apparatus of claim 1, further comprising first and second auxiliary wings (fig. 9, 205) having additional tools (505) coupled thereto, wherein the additional tools of the auxiliary wings are collectively positioned between the respective sets of tools coupled to the first and second main wings.  

3. The apparatus of claim 2, wherein the first and second auxiliary wings are pivotable to allow each of the first and second auxiliary wings to be rotated between respective storage positions and extended positions (217).  

4. The apparatus of claim 1, wherein the outside wing sections are respectively rotatable into positions above the inner wing sections in the storage positions (fig. 10).  



7. The apparatus of claim 1, wherein each of the inner wing sections further comprises an inner wing member (304 or 405) pivotally coupled to a mid wing member (203), and each of the outer wing sections comprises an outer wing member (201), the outer wing members being pivotally coupled, respectively, to the mid wing members.  

8. The apparatus of claim 1, wherein the one or more of the tools comprise at least one of a coulter, a knife, a spike, a tine, and a ripper point (coulters 503).  

9. The apparatus of claim 8, wherein one or more of the tools is configured to be oriented vertically upward when in the storage position (fig. 9).  

10. The apparatus of claim 1, wherein one or more of the tools is configured to fit substantially between the first and second wheels when in the storage position (505).  

11. The apparatus of claim 1, wherein all of the tools are configured to fit substantially between the first and second wheels when in the storage position (fig. 9).  

12. The apparatus of claim 1, wherein the tools comprise coulters coupled for rotation relative to the first and second main wings (fig. 28).  



14. The apparatus of claim 1, further comprising a container (301) coupled to the frame structure for holding a material to be dispensed, and dispensers (c. 6, l. 4-5) coupled to the first and second main wings configured to dispense the material held in the container when the first and second main wings are in the extended positions.  

27. A method for operating an agricultural apparatus, the agricultural apparatus including a frame structure having a longitudinal axis and laterally opposed sides (fig. 5), a first wheel (305 left) on one side of the frame structure, and a second wheel (305 right) on an opposite side of the frame structure for allowing movement of the apparatus during transport and operation, a tool bar (207) coupled to the frame structure, first and second main wings (201, 203) each including inner (203) and outer (201) wing sections, respective sets of tools (503) coupled to the first and second main wings, the first main wing on one side of the frame structure and the second main wing on an opposite side of the frame structure.
Van Hill fails to teach wherein the first and second main wings include respective raised sections each configured to extend over a respective wheel on a corresponding side of the frame structure in the storage position, and the raised sections are each comprised of a frame having a generally concave shape receiving a portion of one of the first and second wheels in the storage position.  However, Carrick teaches a raised section on a folding frame (arm 40) for clearance (c. 4, l. 35) over a wheel (fig. 2 and fig. 3) that is generally concave similar to the present invention 

30. The method of claim 28, further comprising: placing the first and second auxiliary wings in the storage positions substantially between the first and second wheels (fig. 9).  

32. The method of claim 27, wherein each of the inner wing sections further comprises an inner wing member pivotally coupled to a mid wing member, and each of the outer wing sections comprises an outer wing member, the outer wing members being pivotally coupled, respectively, to the mid wing members, and the method further comprises: establishing a folded condition of the apparatus by: a) folding the respective outer wing members into positions above the mid wing members; and b) rotating the inner wing members rearwardly to place the raised, concave sections over the first and second wheels (fig. 9 and 10).  

33. The method of claim 27, wherein the apparatus further comprises a container (301) coupled to the frame structure for holding a liquid material or a solid granulated material, and dispensers (c. 6, l. 4-5) coupled to the first and second main wings, and the method further comprises: dispensing material from the container using the dispensers when the first and second main wings are in the extended positions.  



35. An agricultural applicator, comprising: a frame structure (fig. 5) having a longitudinal axis and laterally opposed sides; a first wheel (305 left) on one side of the frame structure, and a second wheel (305 right) on an opposite side of the frame structure for allowing movement of the applicator during transport and operation; a container (301) coupled to the frame structure and adapted to hold a material to be applied; first and second main wings respectively coupled for pivoting movement relative to opposite end portions of the center tool bar (fig. 9), the first and second main wings each including inner and outer wing sections (201, 203), the first main wing on one side of the frame structure and the second main wing on an opposite side of the frame structure, and the first and second main wings being pivotable about respective axes of rotation between extended positions in which the first and second main wings extend laterally outward from respective opposite sides of the frame structure, and retracted, storage positions in which the first and second main wings extend generally along a length of the frame structure for shipping or transport; and dispensers (c. 6, l. 4-5) respectively coupled to the first and second main wings.  Van Hill fails to teach wherein the first and second main wings include respective raised sections each configured to extend over a respective wheel on a corresponding side of the frame structure in the storage position, and the raised sections are each comprised of a frame having a generally concave shape receiving a portion of one of the first and second wheels in the storage position.  However, Carrick teaches a raised section on a folding frame (arm 40) for clearance (c. 4, l. 35) over a wheel (fig. 2 and fig. 3) that is generally concave similar 

36. An agricultural applicator, comprising: a frame structure having a longitudinal axis and laterally opposed sides (fig. 5); a first wheel (305 left) on one side of the frame structure, and a second wheel (305 right) on an opposite side of the frame structure for allowing movement of the applicator during transport and operation; a container (301) coupled to the frame structure and adapted to hold a material to be applied; first (201, 203) and second (201, 203) main wings respectively coupled for pivoting movement relative to opposite end portions (fig. 9) of the center tool bar, the first and second main wings each including inner (203) and outer (201) wing sections, the first main wing on one side of the frame structure and the second main wing on an opposite side of the frame structure, and first and second auxiliary wings (205) pivotable between extended positions (fig. 5) and retracted, storage positions (fig. 10) for shipping or transport; respective dispensers (c. 6, l. 4-5) coupled to each of the first and second main wings and to the first and second auxiliary wings, wherein the dispensers coupled to the first and second auxiliary wings are positioned between the dispensers coupled to the first and second main wings (fig. 5); and an actuator (217)coupled to the center tool bar for vertically raising and lowering the center tool bar, the first main wing and the second main wing simultaneously between a raised position and a lower, operational position configured to apply material from the container through the dispensers.  Van Hill fails to teach wherein the first and second main 

37. A method for operating an agricultural applicator, the agricultural applicator (fig. 5) including a frame structure having a longitudinal axis and laterally opposed sides, a first wheel (305 left) on one side of the frame structure, and a second wheel (305 right) on an opposite side of the frame structure for allowing movement of the applicator during transport and operation, a container (301) coupled to the frame structure and adapted to hold a material to be applied, first and second main wings (201, 203 left and right) each including inner and outer wing sections, respective dispensers (c. 6, l. 4-5) coupled to the first and second main wings, the first main wing on one side of the frame structure and the second main wing on an opposite side of the frame structure (fig. 5), wherein the first and second main wings the method comprising: rotating the first and second main wings about respective axes of rotation to extended positions (fig. 5) in which the first and second main wings extend laterally outward from the frame structure for an applicator operation, and rotating the first and second main wings from the . 

Claims 6 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Mill and Carrick as applied to claims 1 and 27 in further view of Fast et al. (US 9,844,273).
Regarding claims 6 and 31, Van Mill as modified teaches the apparatus and method of claim 1, further comprising: first and second actuators (605) coupled respectively to the inner wing sections of the first and second main wings for rotating the first and second main wings relative to the center tool bar (fig. 26) but fails to  teach the first and second latch mechanisms being operated to lock and unlock the first and second main wings by the respective first and second actuators as the first and second main wings are rotated relative to the center tool bar.  However, Fast teaches a similar invention with a latch for the folding toolbar (fig. 9). It would have been obvious to one with ordinary skill in the art, before the effective filing date of .
Allowable Subject Matter
Claim 15-26 are allowed. 
Claims 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Folding wings with a concave raised section in addition with auxiliary folding wings that are below the gap of the concave raised section in addition to the structure claimed in claim 15 is not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Hotchkiss, Jr. (US 3,090,448) teaches a concave raised section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on MTRF 9:30-2:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Examiner, Art Unit 3671